DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The response filed on 12/27/2021 has been fully considered in preparing for this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 17-19 of U.S. Patent No. 10,824,326 (Patent ‘326, hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of claims 36-48 of current application are already includes in claims 1-10, 17-19 of Patent ‘326. See tables below.
Table I:
Current Application 17/075,283
US. Patent No. 10,824,326
36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48
1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 17, 18, 19, respectively


Table II:
Current Application 17/075,283
US. Patent No. 10,824,326
36.  A patient treatment system for patient dialysis, comprising: 

one or more patient treatment apparatus comprising dialysis equipment; 

a digital data processor that is coupled for communications with the treatment apparatus 






and that performs a function with respect thereto, where that function comprises analyzing patient data from the treatment apparatus and generating information to be displayed pertaining to the patient's condition;









 
a remote computer system that is coupled to the digital data processor and that includes mathematical/statistical libraries that facilitate execution of said function.


one or more treatment apparatus comprising dialysis equipment;  

a digital data processor that is coupled for communications with the treatment apparatus;  

a user interface device that is coupled for communications with the digital data 
processor and with the one or more treatment apparatus;  

the digital data processor performing one or more functions with respect to the user interface device and/or the treatment apparatus;  

the digital data processor transmitting 
information to a remote computer system to facilitate execution of one or more 
of said functions, including generating text and graphics defining user interfaces for presentation on the user interface device to display information relating to, and to support operator interaction with, the medical treatment apparatus; and 

the remote computer system generating bit patterns and other representations of the text and graphics defining those user interfaces, and the digital data processor driving those bit patterns and other representations to the user interface device.

user interface in Patent ‘326 is what being claimed to be displayed in current Application and the remote computer system generating bit patterns and other representations of the text and graphics defining those user interfaces in Patent ‘326 is what being claimed to be mathematical/statistical libraries that facilitate execution of said function in current Application.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gagner et al. (US. Patent App. Pub. No. 2009/0306573, "Gagner" hereinafter) in view of Moll et al. (US. Patent App. Pub. No. 2004/0220832, "Moll").
As per claim 36, as shown in Fig. 1, Gagner teaches a patient treatment system for patient dialysis, comprising: 
one or more patient treatment apparatus comprising dialysis equipment (dialysis unit 110, ¶ [28]); 
a digital data processor (gateway120) that is coupled for communications with the treatment apparatus that performs a function with respect thereto (¶ [29-30], “the gateway unit 120 is adapted to provide a bidirectional exchange of data between the remote host 140 and the dialysis unit 110. Specifically, the gateway unit 120 is adapted to receive therapy result Dr; Dh and patient status data Dbp and DW over the wireless interface 120W”).
Gagner does not expressly teach the digital data processor performs the function, 
where that function comprises analyzing patient data from the treatment apparatus and generating information to be displayed pertaining to the patient's condition; 
a remote computer system that is coupled to the digital data processor and that includes mathematical/statistical 2libraries that facilitate execution of said function.
Moll teaches a very similar method of a patient treatment system for patient dialysis by a remote physician as shown in Fig. 1 (¶ [30-31]) comprising a dialyzer 12, a digital data processor (a PC, ¶ [16, 31]), user interface device (monitor includes in video terminal 16), in which the dialysis station permits a bidirectional data communication between the physician place and each patient place (¶ [10]), and also teaches where that function comprises analyzing patient data from the treatment apparatus and generating information to be displayed pertaining to the patient's condition (¶ [31-35], i.e. the PC reads the patient data input from the dialyzer 12 is collected (Fig. 3-5), documented, displayed on the screen surface as graphics user interface as shown in Fig. 2-7, and sent to the server 20 and the respective physician place 24, 26. See also ¶ [51]); and 
a remote computer system that is coupled to the digital data processor and that includes mathematical/statistical libraries that facilitate execution of said function. (¶ [35], i.e. “Instructions to the operating personnel are sent from the physician place 24, 26 to the patient place 10” based on the input data entered as shown in Fig. 3-5. The “function” here is interpreted as the treatment instructions to be executed provided by the physicians at the remote computers 24, 26 based on the documented patient information as addressed above at the server 20 (i.e. mathematical/statistical libraries) as shown in Fig. 6-8 referring to ¶ [41-43]. See also ¶ [52-54]).
(This interpretation is based on the current specification on the last paragraph of page 12 through the first and second paragraphs of page 13, which is the only place that describes the claimed function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the digital processor as taught by Moll addressed above and incorporate that  digital processor into the method as taught by Gagner as addressed above, the advantage is to directly intervene into the operation of each respective dialyzer from the video terminal of the physician place (¶ [10]).
As per claim 37, the combined Gagner-Moll also teaches wherein the digital data processor is coupled for communications with the treatment apparatus via a first communications link, and wherein the digital data processor is coupled for communications with a user interface device via a second communications link (see Gagner, Fig.1, the gateway unit 120 connected with the dialysis unit 110 and connected with the user interface device 118 via two different communication links). 
wherein the user interface device is remote (see Gagner, Fig. 1, the PDA device is remote from the gateway unit 120. It should be noted that the claim language does not specify what device the user interface device is remote from).
As per claim 39, the combined Gagner-Moll wherein one or more of the first communications link and the second communications link are wireless ((Gagner, Fig. 1, the dialysis 110 wirelessly connecting with the gateway unit 120 (¶ [28-29]), and the PDA, a laptop or smart phone 118 wirelessly connected to the gateway unit (¶ [41]).
As per claim 40, the combined Gagner-Moll further teaches wherein one or more of the first communications link and the second communications link are Bluetooth communications links (Gagner, ¶ [28]).  
As per claim 41, as addressed in claim 40, the combined Gagner-Moll does also teach wherein the second communications link is a wireless communication link.  
As per claim 42, as addressed above, the combined Gagner-Moll does teach wherein the second communications link is a networked communications link.  
As per claim 43, the combined Gagner-Moll also teaches wherein the digital data processor is a stand-alone device (Gagner, Fig. 1, the gateway unit 120 is a standalone device)
As per claim 44, as shown in Fig. 1 of Gagner, the combined Gagner-Moll does teach wherein the digital data processor is a stand-alone device with respect to one or more of the treatment apparatus and a user interface device (gateway unit 120 is a stand-alone device with respect to the dialysis device 110 and the user interface device 118).  
wherein the digital data processor is a stand-alone device with respect to both the treatment apparatus and the user input device (see Gagner, Fig. 1). 
As per claim 46, the combined Gagner-Moll does also teach wherein the dialysis equipment is peritoneal dialysis equipment (Gagner, ¶ [2, and 28]).
As per claim 47, the combined Gagner-Moll also teach wherein the dialysis equipment includes first and second dialysis apparatus (see Gagner, Fig. 1, ¶ [36-37], i.e. the dialysis unit 110 and the blood pressure monitor 115, which is used as part of the treatment).
As per claim 48, referring to claim 47 above, the combined Gagner-Moll does also teach wherein the first and second dialysis apparatus are in communications coupling with the digital data processor wirelessly (Gagner, ¶ [28-29, 36]).


Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. In response to Applicant’s argument that the cited references fail to teach all the claimed features of claim 36. In particular, Applicant argued that the cited references fail to teach a remote computer system that executes mathematical/ statistical libraries to facilitate analysis of patient data from a treatment apparatus and the generation of information to be displayed pertaining to the patient's condition (Remark, page 6). In response, the examiner respectfully disagrees. As clearly addressed in the rejection above, the cited references Gagner and Moll explicitly teaches these features. Specifically, Moll teaches a remote computer (such as ones at the physician places 24 and 26) executes mathematical/ statistical libraries (interpreted as the to facilitate analysis of patient data from a treatment apparatus (see e.g. ¶ [52], i.e. analyzing machine data, medication, and patient condition and modify the treatment). The generation of information to be displayed pertaining to the patient's condition is clearly shown in Fig. 2-9 referring to ¶ [51-52].
It should be noted that the support for the claim limitations is very limited in the current specification. For example, the only disclosure for the support of the claimed function is found at the last paragraph of page 12 through the first two paragraphs of page 13. However, in this disclosure, how the remote computer is used to execute mathematic/statistical libraries to facilitate execution of patient data analysis function by the digital data processor is not described in such a way to help understanding by one of ordinary skill in the art.
Therefore, under the broadest reasonable interpretation, the accessing database of patient information and the ability to modify the treatment by the remote computer at the physician based on the analysis of medication and patient condition at the patient place is interpreted as the execution mathematic/statistical libraries (the scope of which is not clearly defined even in the current specification).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As addressed above, Applicant fails to show how the claim language supported by the specification distinguishes them from the cited references as addressed in the rejection above.
For at least the above reason, the cited prior art meets the minimum requirements of the claims. Rejection is thus maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/HAU H NGUYEN/Primary Examiner, Art Unit 2611